Citation Nr: 0614843	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-05 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to an increased rating for asthma, currently 
rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 5, 1991, to 
September 21, 1991, and from May 1, 1996, to December 16, 
1996.  He also served in the Puerto Rico Army National Guard 
from September 1991 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The veteran's case was remanded to the RO for additional 
development in August 2004.  The case is again before the 
Board for appellate review.

The veteran submitted statements in November 2005 in which he 
noted that he was attempting to service connect bipolar 
disorder, lumbosacral disc degeneration, cervical pain 
syndrome, and problems with his ears.  A review of the record 
reflects that the RO has only developed for appellate 
consideration the issues of entitlement to service connection 
for right and left leg disabilities and an increased rating 
for bronchial asthma.  Thus, the issues of service connection 
for bipolar disorder, lumbosacral disc degeneration, cervical 
pain syndrome, and problems with his ears are referred to the 
RO for appropriate action.

The issues of entitlement to service connection for a right 
leg disability and entitlement to service connection for a 
left leg disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran is treated for his bronchial asthma with daily 
inhaled bronchodilator therapy and daily inhaled anti-
inflammatory medication.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent for 
bronchial asthma have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.97, Diagnostic 
Code 6602 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran is entitled to an evaluation higher than 10 
percent for his service-connected asthma.  Initially, it is 
noted that VA has an obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and to assist claimants by making reasonable efforts 
to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005). 

The Board notes that in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (hereinafter the Court) held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. 

The Court held that upon receipt of an application for 
service connection (and presumably any application for VA 
compensation or pension) VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in June 2002 (and prior to the initial 
adjudication of this claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to substantiate 
his claim for an increased rating for his service-connected 
asthma.  This letter also informed him of what evidence they 
would obtain and what evidence he should submit.  This letter 
also, essentially, requested that he provide any medical 
evidence in his possession that pertained to these claims.  
The Board finds that the notice requirements set forth have 
been met, and points out that in April 2006, the RO 
essentially provided the veteran with notice of the effective 
date that could be assigned for any increased evaluation 
granted.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, VA and private medical records have been 
associated with the claims folder, and the veteran has been 
afforded pertinent VA examinations, including pursuant to the 
August 2004 Board remand.  The Board does note that the 
veteran failed to appear, without apparent explanation, for 
pulmonary function testing that was scheduled for March 2005, 
and points out that "(VA's) duty to assist is not always a 
one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, in the Board's opinion, VA's duty to assist 
has been met in this case.  

Turning to the relevant evidence of record, it is noted that 
the veteran was afforded a VA respiratory examination in 
August 2002.  The veteran was noted to be treated with 
Proventil and Azmacort and Serevent.  He reported two to 
three asthma attacks per week.  He reported no history of 
acute incapacitation due to his asthma.  Pulmonary function 
tests obtained in September 2002 revealed FEV1 of 86.4 
percent predicted and FEV1/FVC of 77 percent.  

Associated with the claims file is a letter from D. de la 
Paz, M.D., dated in December 2003.  Dr. de la Paz reported 
that she had reviewed the veteran's claims file.  She 
reported that the veteran was treated at VA for his asthma.  
She noted that he was treated with Albuterol inhaled 
solution, a bronchodilator; Singulair oral medication for the 
prevention of bronchospasm, a leukotriene antagonist; and 
Flunisolidine inhalation therapy, an anti-inflammatory 
inhaled medication.  She noted that the veteran was initially 
treated for his asthma with Asmacort inhaled solution, an 
anti-inflammatory medication, and that VA later switched him 
to Flunisolide inhaled solution, another anti-inflammatory 
medication.  She said that the veteran's VA outpatient 
treatment reports reflected the medical prescription of daily 
treatments of Flunisolide inhaled solution for treatment of 
the veteran's bronchial asthma.  

Private treatment records from O. Ramos Roman, M.D., reflect 
that the veteran had a diagnosis of bronchial asthma.  

Outpatient treatment records from VA dated from November 2000 
to February 2005 were associated with the claims file.  A 
list of the veteran's active outpatient medications dated in 
February 2001 reflects that the veteran was prescribed 
Albuterol inhaler every four to six hours.  His asthma was 
noted to be controlled and he was to continue the same 
treatment for his asthma.  The veteran was also noted to be 
prescribed Albuterol oral inhaler every four to six hours in 
March 2001 and January 2002.  Additionally, in September 2002 
the veteran was noted to be prescribed Flunisolide nasal 
inhaler two times per day.  

In October 2002 the veteran was noted to be taking Albuterol 
oral inhaler every four to six hours for shortness of breath 
and Flunisolide nasal inhaler twice daily for allergies.  In 
January 2003 and February 2003 the veteran was noted to be 
taking Albuterol oral inhaler every four to six hours for 
shortness of breath, Albuterol solution in a nebulizer two 
times daily and at bedtime for shortness of breath, and 
Flunisolide nasal inhaler twice daily for allergies.  In 
November 2003 the veteran was noted to be taking Flunisolide 
oral inhaler twice daily.  

In March 2004, May 2004, and July 2004 the veteran was again 
noted to be taking Albuterol inhaler solution in a nebulizer 
twice daily and at bedtime for shortness of breath and 
Flunisolide oral inhaler twice daily.  Lists of the veteran's 
active outpatient medication dated in October 2004, November 
2004, and February 2005 reflect that the veteran was 
prescribed Albuterol oral inhaler.  He was noted to use one 
puff of Albuterol three times per day for shortness of 
breath, Albuterol inhaler solution in a nebulizer two times 
per day and at bedtime for shortness of breath, and 
Flunisolide oral inhaler two times per day.  

Private treatment records from Atlantic Medical Center dated 
from February 2004 to August 2004 were associated with the 
claims file.  The records reflect that the veteran was noted 
to have mild asthma.  The veteran reported the use of 
Albuterol inhaler twice daily.  The veteran was also noted to 
be taking Singulair.  

The veteran was afforded a VA respiratory examination in 
March 2005.  He reported that he used respiratory therapy two 
to three times per day.  He reported using a pump one or two 
times a day, and Singulair.  He denied hospitalization 
secondary to bronchial asthma but he also reported two trips 
to the emergency room for bronchial asthma exacerbation.  The 
veteran reported once monthly visits to a private physician 
for exacerbations of his asthma.  The examiner reported that 
there was no evidence of restrictive disease.  A pulmonary 
function test was ordered but the veteran failed to report 
for the testing.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The RO rated the veteran's bronchial asthma as 10 percent 
disabling under Diagnostic Code 6602.  38 C.F.R. § 4.97 
(2005).  Under Diagnostic Code 6602, a 10 percent rating 
requires FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent rating requires a FEV-1 
of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent rating requires FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

Review of the record discloses that the veteran currently 
requires the use oral bronchodilator therapy daily in the 
form of oral Albuterol inhaler and daily anti-inflammatory 
inhaled medication in the form of Flunisolide oral inhaler.  
Notably, however, the veteran's private records and VA 
records reveal that the veteran has not been shown to require 
monthly visits to a physician for exacerbations or 
intermittent courses of systemic corticosteroids.  Pulmonary 
function tests obtained in September 2002 revealed FEV1 of 
86.4 percent predicted and FEV1/FVC of 77 percent.  The 
veteran failed to report for pulmonary function testing in 
March 2005 which would have provided more current evidence 
upon which to evaluate his claim.  

In applying the evidence of record to the rating criteria the 
Board finds that the totality of the evidence, and resolving 
reasonable doubt in favor of the veteran, supports a 
conclusion that the veteran is 30 percent disabled as 
contemplated by the rating criteria.  Consequently, the Board 
finds that an increased rating is warranted.  38 C.F.R. 
§ 4.7.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected bronchial asthma has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluations on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A schedular rating of 30 percent for the veteran's bronchial 
asthma is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

The August 2005 remand directed that the veteran be scheduled 
for an orthopedic examination.  The VA orthopedic examiner 
was requested to render an opinion as to whether it was at 
least as likely as not that any current right or left 
disability (to exclude any right and left knee arthritis) was 
attributable to the veteran's military service, as opposed to 
some other cause or etiology.  

The veteran underwent an orthopedic examination in March 
2005.  However, rather than providing a diagnosis and opinion 
for any leg disabilities other than the knees, the examiner 
provided an opinion regarding the veteran's degenerative 
joint disease in his knees.  As a result, a remand is 
required in order to have an orthopedic examination conducted 
as previously instructed.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be scheduled 
for a VA orthopedic examination.  
The claims folder must be made 
available to the examiner for review 
before the examination.  The 
examiner must indicate that the 
claims file was reviewed.  After 
examining the veteran and reviewing 
the evidence in the claims file, the 
examiner is requested to render an 
opinion as to whether it is at least 
as likely as not that any current 
right or left leg disability (to 
exclude any right and left knee 
arthritis) is attributable to the 
veteran's military service, as 
opposed to some other cause or 
etiology.  A specific diagnosis 
should be provided for each right 
and left leg disability found.  The 
report of examination must include 
the complete rationale for all 
opinions expressed.  If the 
requested opinions and/or findings 
cannot be provided on the basis of 
sound medical judgment, the reasons 
therefore should be expressly 
stated.  All necessary tests should 
be conducted and the examiner is 
requested to review the results of 
any testing prior to completion of 
the report.  

2.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the issues 
on appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


